DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor assembly comprising: a motor housing; a rotor; a shaft; and a stator assembly including a magnet assembly having magnets around the stator assembly; and a stator core with a coated conductor wrapped around a slot of the stator core, the coated conductor including: a metal having a generally rectangular cross-section; a ceramic coating chemically bonded to the metal; and a non-ceramic insulative coating over the ceramic coating, including non-conductive beads embedded in the non-ceramic insulative coating of claim 13; the mechanical mounting to couple the stator assembly to the shaft, where the rotor rotates freely around the shaft, wherein adjacent layers of the stator core connect to each other proximate a center of the stator core of claim 19; and the mechanical mounting to couple the stator assembly to the motor housing, where the rotor is fixed to the shaft, wherein adjacent layers of the stator core connect proximate a stator outer edge to each other of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, the requirement of the motor assembly comprising: a motor housing; a rotor; a shaft; and a stator assembly including a magnet assembly having magnets around the stator assembly; and a stator core with a coated conductor wrapped around a slot of the stator core, the coated conductor including: a metal having a generally rectangular cross-section; a ceramic coating chemically bonded to the metal; and a non-ceramic insulative coating over the ceramic coating, including non-conductive beads embedded in the non-ceramic insulative coating is indefinite, as there does not appear to be disclosure for such an apparatus.  The arrangement of a stator core having slots with a coil wrapped around said slots is presented by Figures 15-18 and the associated disclosure, which is newly presented in this CIP application compared to the parent application 15/612,886.  There does not appear to be disclosure for a stator assembly including a magnet assembly having magnets around the stator assembly; and a stator core with a coated conductor wrapped around a slot of the stator core.  The embodiments of Figures 1-14, as previously presented in the parent application, show a stator assembly including a magnet assembly having magnets around the stator assembly; and a stator core that is formed by a coated conductor, but there a no slots having a coated conductor wrapped around the slots.  Figures 15-18 describe a stator core with a coated conductor wrapped around a slot of the stator core with do disclosure of stator assembly including a magnetic assembly having magnets around a stator assembly that includes also the stator core with a coated conductor wrapped around a slot of the stator core.  Applicant should amend the claims or clarify how the claimed invention is shown in the disclosure.  
	Regarding claims 18, there does not appear to be any disclosure for a linear motor including a shaft, so it is unclear how the motor including a shaft of claim 13 can be further modified by claim 18 to be a linear motor.  Applicant should clarify the disclosure, or amend the claim(s) to overcome the indefiniteness.
	Regarding claims 19 and 20, similar to claim 13, from which claims 19 and 20 depend, there appears to be no disclosure for a stator core with a coated conductor wrapped around slots of the stator core, and further having a mechanical mounting to couple the stator assembly to the shaft, where the rotor rotates freely around the shaft, wherein adjacent layers of the stator core connect to each other proximate a center of the stator core, or a mechanical mounting to couple the stator assembly to the motor housing, where the rotor is fixed to the shaft, wherein adjacent layers of the stator core connect proximate a stator outer edge to each other.  It is unclear what layers of the stator are being referred to with respect to the embodiments of Figures 15-18, to which the coated conductors wrapped around a slot of claim 13 are directed, as the only discussion of stator layers and there connection with one another are discussed with respect to the embodiments of Figures 1-14, which disclose a stator core that is formed by layers of a coated conductor stacked with one another, but there are no slots disclosed having a coated conductor wrapped around the slots.  There is also no discussion of a rotor and its rotation around, or connection with a shaft.  Therefor, claims 19 and 20 are indefinite, as there does not appear to be any disclosure for these claims, notwithstanding the indefiniteness of claim 13 from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan (2017/0148547) in view of Holzheu (2004/0135457).
	With respect to claim 1, Dolan teaches a stator assembly (Figure 3) comprising: a stator core (26) having slots (slots clearly seen between pole pieces accommodating windings #20) radially around a center (defined by inner most surfaces of pole arcs adjacent rotor #24) of the stator core (26); and a coated conductor (Figure 1, #10/Figure 2, #20) wrapped around a slot, wherein the coated conductor (10/20) includes a metal (12) having a generally rectangular cross-section; a ceramic coating (14) bonded to the metal (12); and a non-ceramic insulative coating (18) over the ceramic coating ([0034]).
	Dolan fails to teach including non- conductive beads embedded in the non-ceramic insulative coating.
	Holzheu teaches a similar coated conductor having an outermost non-ceramic insulative coating including non-conductive beads embedded in the non-ceramic insulative coating ([0067] – note glass beads between conductors).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Dolan, with the apparatus of Holzheu so as to provide beads between the conductors to provide separation between the conductors.
	With respect to claim 2, Dolan teaches wherein it is obvious that the stator core comprises an iron core (26) with slots (slots clearly seen between pole pieces accommodating windings #20) extending away from the center (defined by inner most surfaces of pole arcs adjacent rotor #24) of the stator core (26).  Official notice is taken that it is well known and obvious to form a stator core from iron.  Further, Applicant’s discussion of prior art acknowledges “an iron core of a tradition motor stator (see Specification, [0005]).”
	With respect to claim 3, Dolan teaches wherein it is obvious that the stator core (6) comprises an iron disk (26) with slots (slots clearly seen between pole pieces accommodating windings #20) on a surface of the iron disk.  Official notice is taken that it is well known and obvious to form a stator core from iron disks/laminations.  Further, Applicant’s discussion of prior art acknowledges “steel laminations or slots of an iron core of a traditional motor stator (see Specification, [0005]).”
	With respect to claim 4, Dolan teaches wherein the metal (12) comprises copper or aluminum ([0034]).  
	With respect to claim 5, Dolan teaches wherein the ceramic coating (14) bonded to the metal (12) comprises ceramic coating chemically bonded to the metal (12) ([0036]).  
	With respect to claim 6, Dolan teaches wherein the ceramic coating (14) comprises metal oxide ([0034]).  
	With respect to claim 7, Dolan teaches wherein the ceramic coating (14) comprises an oxide of the metal (12) of the coated conductor (10/20) ([0034]).
	  With respect to claim 8, Dolan teaches wherein the non-ceramic insulative coating (18) comprises epoxy ([0005], [0039]).
	With respect to claim 9, Dolan teaches wherein the non-ceramic insulative coating (18) comprises plastic ([0005], [0039]).  
	With respect to claim 10, Holzheu teaches wherein the beads comprise glass balls ([0067]).  
	With respect to claims 11 and 12, Dolan and Holzheu are relied upon for the reasons and disclosures set forth above.  Holzheu further teaches wherein the non-ceramic insulative coating includes non-conductive beads embedded in the non-ceramic insulative coating ([0067] – note glass beads between conductors).  Still further, Dolan uses ceramic and metal oxide materials as an insulative coating.
	Dolan and Holzheu fail to teach wherein the beads comprise ceramic powder or aluminum oxide powder.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the beads comprise ceramic powder or aluminum oxide powder, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, selecting any of the materials taught to be used in an insulative coating for use as the insulative coating bead material would be obvious and an obvious matter of design choice. 
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan (2017/0148547) in view of Holzheu (2004/0135457) with AAPA (Applicant’s Admitted Prior Art, Specification, [0004]-[0011]) provided as evidence. 
	With respect to claim 13, Dolan teaches a motor assembly (Figure 3) comprising: a motor housing (defined by outer surface of rotor core #26); a rotor (24); and a stator assembly (26) including a magnet assembly (24) having magnets (24) around the stator assembly; and a stator core (26) with a coated conductor (Figure 2, #10/Figure 3, #20) wrapped around a slot (slots clearly seen between pole pieces accommodating windings #20) of the stator core (26), the coated conductor (10/20) including: a metal (12) having a generally rectangular cross-section; a ceramic coating chemically bonded to the metal (12) and a non-ceramic insulative coating (18) over the ceramic coating ([0034], [0036]).
	Dolan fails to explicitly teach a shaft, and including non-conductive beads embedded in the non-ceramic insulative coating.
	AAPA teaches wherein it is known to include a shaft ([0004], ([0011]) in a rotary motor, such that the rotary motor turns the shaft ([0004]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Dolan, with the teachings of AAPA so as to include a shaft to be turned by the rotary motor.
	Holzheu teaches a similar coated conductor having an outermost non-ceramic insulative coating including non-conductive beads embedded in the non-ceramic insulative coating ([0067] – note glass beads between conductors).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Dolan as modified, with the apparatus of Holzheu so as to provide beads between the conductors to provide separation between the conductors.
	With respect to claim 14, Dolan teaches wherein the metal (12) comprises copper or aluminum ([0034]).  
	With respect to claim 15, Dolan teaches wherein the ceramic coating comprises metal oxide ([0034]).  
	With respect to claim 16, Dolan teaches wherein the non-ceramic insulative coating (18) comprises epoxy or plastic ([0005], [0039]).  
	With respect to claim 17, Holzheu teaches wherein the beads comprise one of: glass balls ([0067]), ceramic powder, or aluminum oxide powder.  
	With respect to claim 18, AAPA teaches wherein the motor assembly comprises a linear motor ([0004]).  
	With respect to claim 19, Dolan and AAPA teach wherein it is obvious to provide a mechanical mounting to couple the stator (Dolan, #26, when combined) assembly to the shaft (AAPA, [0004], when combined), wherein adjacent layers of the stator core (AAPA, when stator core is formed from steel laminations – [0004]) connect to each other proximate a center of the stator core and all other portion of the core formed by said laminations.  
	Dolan, AAPA and Holzheu fail to teach where the rotor rotates freely around the shaft.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide where the rotor rotates freely around the shaft, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In this case, a rotary motor having a shaft will be formed with the shaft fixed to either the rotor or stator portion, depending on the application, and attaching the shaft to the stator such that the rotor can rotate freely around the shaft would be obvious to one of ordinary skill.
	With respect to claim 20, Dolan and AAPA teach wherein it is obvious to provide a mechanical mounting to couple the stator (Dolan, #26, when combined) assembly to the motor housing (defined by outer surface of stator core), wherein adjacent layers of the stator core (AAPA, when stator core is formed from steel laminations – [0004]) connect proximate a stator outer edge to each other and all other portion of the core formed by said laminations.  
	Dolan, AAPA and Holzheu fail to teach where the rotor is fixed to the shaft.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide where the rotor is fixed to the shaft since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In this case, a rotary motor having a shaft will be formed with the shaft fixed to either the rotor or stator portion, depending on the application, and attaching the shaft to the rotor is a well-known configuration, and would be obvious to one of ordinary skill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to stator assembly with stack of coated conductors are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837